Citation Nr: 1129610	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, among other things, denied his claim for service connection for bilateral hearing loss. 

In July 2009 the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  Thereafter, in February 2010, the Board issued a decision denying service connection for bilateral hearing loss and for residuals of shrapnel wounds to his back and arms, while remanding claims for service connection for arthritis of the knees, status post bilateral total knee arthroplasty, as well as for posttraumatic stress disorder (PTSD).  

The Appeals Management Center (AMC) since has granted the claim for service connection for PTSD in a January 2011 rating decision, assigning an initial 10 percent rating for this disability retroactively effective from December 1, 2010.  Since the Veteran has not, in response, appealed either this initial rating or effective date, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

Meanwhile, he appealed the February 2010 Board decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2011 order, granting a joint motion, the Court vacated the Board's denial of service connection for bilateral hearing loss and remanded this claim to the Board for further development and readjudication in compliance with directives specified.  Since this was the only issue the Veteran had appealed, the Court did not disturb the Board's denial of the other claim for service connection for residuals of shrapnel wounds to his back and arms.  Also, the claim for service connection for arthritis of the knees, status post bilateral total knee arthroplasty, is still in remand status and has not yet been returned to the Board for further appellate review.  

Therefore, the only issue before the Board at this time is the claim for service connection for bilateral hearing loss.  But to comply with the Court-granted joint motion, the Board is remanding this claim the RO via the AMC in Washington, DC.


REMAND

The Board finds that further evidentiary development is needed before it can adjudicate the claim of entitlement to service connection for bilateral hearing loss. This development includes affording the Veteran a VA compensation examination to determine whether he has a ratable hearing loss disability according to VA standards (i.e., according to the threshold minimum requirements of 38 C.F.R. § 3.385) and, if he does, whether it is related to his military service, especially to repeated exposure to loud noise during his service and consequent injury (acoustic trauma).  

VA must provide the Veteran a medical examination in a service-connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).


In this case, a VA examination is required to determine whether the Veteran has a hearing loss disability as a result of acoustic trauma in service, as the standards of McLendon have been met.  As alluded to in the Court-granted joint motion, the first standard of McLendon has been met based on his statements that he suffers from hearing loss.  Although he is not competent to confirm that he has an actual ratable hearing loss disability according to VA standards set forth in 38 C.F.R. § 3.385, he is competent to report persistent symptoms of hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, flat feet (pes planus), varicose veins, ringing in the ears (tinnitus), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The remaining standards of McLendon also have been met, since the Veteran is also competent to report experiencing acoustic trauma while working as a field wireman in Vietnam, as well as persistent symptoms of hearing loss since service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (when determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).  

A VA examination therefore would be particularly helpful in this case since his service treatment records (STRs) show that his hearing was normal in both ears upon entering service, but that an audiological evaluation was not performed during his separation examination in November 1968.  The Court has held that, even though disabling hearing loss may not have been demonstrated in service, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  See also 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA audiological examination to determine whether he has a hearing loss disability in either ear as a result of noise exposure in service.  The examiner should review the claims file and record the Veteran's history of noise exposure both during and since service.  This review should include the Veteran's service treatment records, and any other evidence in the claims file.  The Veteran should then be afforded an audiological evaluation to determine the severity of his hearing loss - in particular, whether he has a ratable hearing loss disability in either ear according to 38 C.F.R. § 3.385.  If a ratable hearing loss disability is shown in either ear, the examiner should then offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) this current hearing loss disability is related or attributable to the Veteran's military service, but especially to any acoustic trauma or other injury in service.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


If the examiner is unable to provide this requested medical opinion without resorting to mere speculation, he or she must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


